DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/30/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/30/2021 listed below have been reconsidered as indicated.
a)	The rejections of: claim(s) 123-125, 127-130 and 133-136 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu (US 2015/0133319 A1); and claims 123, 126, 130, 131 and 132 under 35 U.S.C. 103 as being unpatentable over Fu (US 2015/0133319 A1), are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 123-125 and 127 under 35 U.S.C. 102(a)(1) as being anticipated by Biosciences Product Catalog 1999 (Dynal® Catalog 1999) (pp. 49-51) are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 126 and 128-136 under 35 U.S.C. 103 as being unpatentable over Golub (U.S. Patent Application Publication 2007/0065844 A1;) in view of Biosciences Product Catalog 1999 (Dynal® Catalog 1999) (pages 49-51) are withdrawn in view of the amendments to the claims. 

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below. This Office action is made FINAL.

Claim Interpretation
The claims are drawn to compositions, with claim 123 being the sole independent claim. Claim 123 defines the composition as comprising two elements: 1) a plurality of 
The capture molecules and the affinity moiety are structurally related in that they are able to specifically bind one another, but are “provided separately”. Being “provided separately” is broadly interpreted as not being combined into a mixture and/or specifically bound to one another.

Claim 137 includes “instructions” as a claim element. The “instructions” are described as being “for performing” a series of five steps listed as (i) to (v). The instructions are understood to be defining an intended use of: 1) the plurality of first oligonucleotides comprising an affinity moiety; and 2) the plurality of capture molecules immobilized on one or more solid supports. The instructions are interpreted as encompassing printed matter.
The patentable weight afforded the instruction is determined in view of MPEP 2112.01(III). 
Claim 137 is analogous to the claims of In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), which is cited in MPEP 2112.01(III). The MPEP states the following about In re Ngai: 
Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").

Ngai stated that one “is not…entitled to a patent a known product by simply attaching a set of instructions to that product”.
	Unlike in Gulack, the instructions of the present claims are not interrelated with the other elements of the claimed kit because the set of instructions in the kit does not interrelate with the kit elements in the same way as the numbers interrelated with the band in Gulack. The printed matter or instructions of the present claims teaches a new use for an existing product, which is described in the prior art rejections below. In Gulack, the printed material related to the other elements in two ways: 1) the band supported the printed digits; and 2) there is an endless sequence of digits-each digit residing in a unique position with respect to every other digit in the endless loop of the band. In the present claims, the instructions are not related to the other elements in an analogous manner. First, the instructions are not printed on the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports and the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports are not structures on the instructions. Thus, the instructions and the other elements are not structurally related. Second, the instructions do not relate to the functionality of the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports because: 1) they are not structurally related; and 2) the instructions do not impact the functionality, e.g. the affinity moiety and the capture molecule interact regardless of the presence of the instructions and/or the material printed on the instructions. The instructions describe a use of the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports, but do not affect how the first oligonucleotide hybridizes 
	 In conclusion, the instructions of claim 137 is interpreted as being nonfunctional printed matter and is not given patentable weight in view of In re Ngai. Stated differently, as the Gulack court pointed out, “where the printed matter is not functionally related to the substrate, the printer matter will not distinguish the invention from the prior art in terms of patentability”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 130 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 130 depends from claim 137, which is not a claim previously set forth as claim 137 is set forth after claim 130.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 123-132 and 134-137 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Betts 1 (US 2017/0073730 A1; US Appl. No. 15/260,106; effective filing date of 9/11/2015).
Claim(s) 123-132 and 134-137 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Betts 2 (US 2020/2016877; US Appl. No. 16/781,814; effective filing date of 9/11/2015).

The Betts 1 and Betts 2 references are related as the Betts 2 reference is based on a continuation of the Betts 1 reference. The two references have the same disclosure based on this relationship. The citations in the rejections below are to the Betts 1 reference.
The applied references have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 123, 124, 125, 126, 128, 129, 130, 131, 132 Betts teaches a composition encompassed by the claim in paragraphs 3-6 and 9 and 40 and 173. See also, Figures 1, 3, 4 and 5.
Regarding claim 127, Betts teaches a composition encompassed by the claim in paragraph 9.
Regarding claims 134 and 136, Betts a polymerase for PCR, which includes nucleic acid extension reaction reagents (para. 85). 
Regarding claim 135, Betts teaches a reverse transcriptase for reverse transcribing an mRNA (para. 9 and 40).
Regarding claims 137, Betts teaches instructions (para. 173).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 123-127 and 134-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour (WO 2013/191775 A2) in view of Mendoza (US 2006/0257902 A1).
The following are new rejections addressing the amendments to the claims.
Regarding claim 123, 124, 125, 126, 134 and 136, Armour teaches a composition used during the course of a method for depleting or reducing specific non-desired nucleic acid sequences from a nucleic acid library (para. 12).
Armour teaches the composition includes sequence-specific oligonucleotide probes designed to be complementary to the non-desired nucleic acid sequences (para. 12). Armour further teaches the non-desired nucleic acid sequences comprise mitochondrial DNA, which encodes mitochondrial proteins encoded by mitochondrial mRNA and sequences that are in high abundance (para. 227), among other sequences (para. 12 and 24).

Because the two molecules interact for immobilization during the method, the primers/oligonucleotides and substrate must have been provided separately. See also, para. 185.
See also, para. 184-192.
Regarding claim 127, Armour teaches the solid support is a bead (para. 184).
Regarding claim 135, Armour teaches a reverse transcriptase (para. 101, 145
Regarding claim 137, Armour teaches the composition includes instructions for employing the kit components (para. 191).
While Armour teaches the above elements, Armour does not specifically teach the non-desired nucleic acid sequences includes those that specifically bind nucleic acid molecules that encode ribosomal proteins.
However, Mendoza also teaches methods and compositions for depleting undesirable, or abundant, RNA transcripts.
Regarding claim 123, Mendoza teaches the mRNAs that encode ribosomal proteins are in high abundance and are targeted for depletion (para. 30, 58 and 98).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the composition of Armour by including sequence-specific oligonucleotide probes targeting mRNA or its cDNA that encodes ribosomal proteins. One would have been motivated to make such a modification because Mendoza demonstrates that nucleic acids .

Claims 128-132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour (WO 2013/191775 A2) in view of Mendoza (US 2006/0257902 A1) as applied to claims 123 and 137 above, and in further view of Fu (US 2015/0133319 A1; cited on the 12/21/2020 IDS).
The following are new rejections addressing the amendments to the claims.
Regarding claims 128-132, the combination of Armour and Mendoza render obvious the elements of claims 123 and 137 as required by claims 128-132.
The combination fails to render obvious the elements specifically introduced claims 128-132.
However, Fu teaches that such elements are known in the art. 
	Regarding claims 128 and 129, Fu teaches oligonucleotide comprise a universal primer binding site (para. 15 and 21) and a unique identifier region as a stochastic barcode (para. 21 and 33). 
	Regarding claim 130, Fu further teaches including a gene-specific primer (para. 378) that is capable of hybridizing to a plurality of complementary strands of a first plurality of nucleic acid molecules (Fig. 1).

	Regarding claims 131-132, the claims are an obvious variant of the composition rendered obvious by Fu in that the universal primer binding sites and the stochastic barcode of the oligonucleotide tag are added to the gene-specific primers of Fu. This allows for the double-barcoding of each product for identification and the amplification of the products using universal amplification, which is a well-known technique with benefits known to the ordinary artisan.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634